Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 23, 2015

The Court of Appeals hereby passes the following order:

A16D0030. MARGARET KEITA v. STEVE SCARBROUGH.

      Upon consideration of the Application for Discretionary Appeal, it is ordered
that it be hereby DENIED.
      In addition, Respondent’s motion to dismiss the application is DENIED
because, contrary to Respondent’s assertion, the application was filed seven days
after the state court’s order was entered. See OCGA § 1-3-1 (d) (3) (setting forth the
method for computing time periods).

                                       Court of Appeals of the State of Georgia
                                                                            09/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.